                      IN THE UNITED STATES DISTRICT
                      COURT FOR THE DISTRICT OF NEW
                          JERSEY CAMDEN VICINAGE


MELANIE J. BAUER,

         Plaintiff,                     Civil No. 18-17378 (RMB)

          v.                           MEMORANDUM OPINION & ORDER

COMMISSIONER, SOCIAL SECURITY
ADMINISTRATION,

         Defendant.




 BUMB, United States District Judge:

      This matter comes before the Court upon an appeal by

 Plaintiff Melanie Bauer from a denial of social security

 disability benefits.

      For the reasons set forth below, the Court vacates the

 decision of the Administrative Law Judge (“ALJ”) and remands for

 proceedings consistent with this Memorandum Opinion and Order’s

 reasoning.

 I.    STANDARD OF REVIEW

      When reviewing a final decision of an ALJ with regard to

 disability benefits, a court must uphold the ALJ’s factual

 decisions if they are supported by “substantial evidence.” Knepp

 v. Apfel, 204 F.3d 78, 83 (3d Cir. 2000); 42 U.S.C. §§ 405(g),

 1383(c)(3).   “Substantial evidence” means “‘more than a mere

                                   1
scintilla.   It means such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.’” Richardson

v. Perales, 402 U.S. 389, 401 (1971) (quoting Cons. Edison Co.

v. NLRB, 305 U.S. 197, 229 (1938)); Plummer v. Apfel, 186 F.3d

422, 427 (3d Cir. 1999).

     In addition to the “substantial evidence” inquiry, the

court must also determine whether the ALJ applied the correct

legal standards. See Friedberg v. Schweiker, 721 F.2d 445, 447

(3d Cir. 1983); Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir.

2000).   The Court’s review of legal issues is plenary. Sykes, 228

F.3d at 262 (citing Schaudeck v. Comm’r of Soc. Sec., 181 F.3d

429, 431 (3d Cir. 1999)).

     The Social Security Act defines “disability” as the

inability “to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not

less than twelve months.” 42 U.S.C. § 1382c(a)(3)(A).   The Act

further states,

     [A]n individual shall be determined to be under a
     disability only if his physical or mental
     impairment or impairments are of such severity that
     he is not only unable to do his previous work but
     cannot, considering his age, education, and work
     experience, engage in any other kind of substantial
     gainful work which exists in the national economy,
     regardless of whether such work exists in the
     immediate area in which he lives, or whether a
                                 2
     specific job vacancy exists for him, or whether he
     would be hired if he applied for work.

42 U.S.C. § 1382c(a)(3)(B).

    The Commissioner has promulgated a five-step, sequential

analysis for evaluating a claimant’s disability, as outlined in

20 C.F.R. § 404.1520(a)(4)(i-v).       The analysis proceeds as

follows:

     At step one, the ALJ determines whether the claimant is
     performing “substantial gainful activity[.]” 20 C.F.R.
     §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). If he is, he is
     not disabled. Id. Otherwise, the ALJ moves on to step
     two.

     At step two, the ALJ considers whether the claimant has
     any “severe medically determinable physical or mental
     impairment” that meets certain regulatory requirements.
     Id. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). A “severe
     impairment” is one that “significantly limits [the
     claimant’s] physical or mental ability to do basic work
     activities[.]” Id. §§ 404.1520(c), 416.920(c). If the
     claimant lacks such an impairment, he is not disabled.
     Id. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If he has
     such an impairment, the ALJ moves on to step three.

     At step three, the ALJ decides “whether the claimant’s
     impairments meet or equal the requirements of an
     impairment listed in the regulations[.]” Smith, 631 F.3d
     at 634. If the claimant’s impairments do, he is
     disabled.    20    C.F.R.    §§    404.1520(a)(4)(iii),
     416.920(a)(4)(iii). If they do not, the ALJ moves on to
     step four.

     At step four, the ALJ assesses the claimant’s “residual
     functional capacity” (“RFC”) and whether he can perform
     his “past relevant work.” Id. §§ 404.1520(a)(4)(iv),
     416.920(a)(4)(iv). A claimant’s “[RFC] is the most [he]
     can still do despite [his] limitations.” Id. §§
     404.1545(a)(1), 416.945(a)(1). If the claimant can
     perform his past relevant work despite his limitations,
     he is not disabled. Id. §§ 404.1520(a)(4)(iv),
     416.920(a)(4)(iv). If he cannot, the ALJ moves on to
                                   3
       step five.

       At step five, the ALJ examines whether the claimant
       “can make an adjustment to other work[,]” considering
       his “[RFC,] ... age, education, and work experience[.]”
       Id. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). That
       examination    typically   involves    “one   or   more
       hypothetical questions posed by the ALJ to [a]
       vocational expert.” Podedworny v. Harris, 745 F.2d 210,
       218 (3d Cir. 1984). If the claimant can make an
       adjustment to other work, he is not disabled. 20 C.F.R.
       §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). If he cannot,
       he is disabled.

Hess v. Comm’r Soc. Sec., 931 F.3d 198, 201–02 (3d Cir. 2019).


II.    FACTS

       The Court recites only the facts that are necessary to its

determination on appeal, which is narrow.

       Plaintiff, who was thirty-nine years old at the alleged

onset date, claims disability, in part, based on a diagnosis of

multiple sclerosis (“MS”).

       At the disability hearing, Plaintiff’s counsel explained

in her opening statement that Plaintiff’s MS causes “tremors.”

(A.R. at p. 44)     Plaintiff testified that “lately 80% of the

time I’ve been having bad days with [my recurring relapsing]

MS.”    (A.R. at p. 47, 59)   Plaintiff explained that she

experiences tremors from her MS “usually every day” which

affect her ability to use her hands to type, and to hold steady

a gallon of milk.    (A.R. at p. 52-53)

       Similarly, Plaintiff stated in her Adult Function Report

                                   4
that she has trouble shaving and feeding herself because her

“hands shake.” (Ex. No. 4E, A.R. at p. 270)    She also reported

that it is “sometimes hard to grab change with fingers.”      (Id.

at p. 272)

       Plaintiff’s medical records substantiate Plaintiff’s

reports of tremors.   Indeed, as set forth in some detail in the

ALJ’s opinion, medical records from 2014 through 2017 evidence

“sustention tremor” / “bilateral hand tremor” which “waxes and

wanes.”   (A.R. at p. 27)

III.   ALJ’S DETERMINATION

       The ALJ found Plaintiff not disabled.   Relevant to the

instant appeal, the ALJ’s residual functional capacity (“RFC”)

determination included a limitation that Plaintiff handle and

finger “frequently.” (A.R. at p. 22)    Based on the RFC, the

Vocational Expert testified, and the ALJ found, that Plaintiff

could perform the jobs of charge account clerk, food and

beverage order clerk, and telephone quotation clerk.    (A.R. at

p. 31)

       The ALJ’s Opinion extensively discusses the medical

evidence concerning Plaintiff’s MS and tremors, but then merely

states in conclusory fashion, “[u]nder the totality of the

evidence, the claimant’s multiple sclerosis supports the above-

listed residual functional capacity, including restrictions to

frequent bilateral handling and fingering,” without explaining
                                  5
how the evidence supports the ALJ’s conclusion. (A.R. at p. 27)

IV.   ANALYSIS

      Among other arguments, Plaintiff contends that RFC’s

limitation to “frequent” handling and fingering does not

adequately account for Plaintiff’s tremors resulting from her

MS, and therefore asserts that the ALJ erred.

      In response to Plaintiff’s argument, the Commissioner

asserts that “[a]mple evidence supports the ALJ’s RFC finding,”

specifically citing to medical records reflecting that, at

certain times, Plaintiff’s MS “‘was not very active’” or was

doing “‘reasonably well.’”   (Opposition Brief, p. 17)

      Perhaps the ALJ arrived at her RFC determination based on

the evidence cited by the Commissioner.      However, the Court

cannot affirm on this basis because the ALJ provided no

explanation for her conclusion.       See Stockett v. Comm’r of Soc.

Sec., 216 F. Supp. 3d 440, 456 (D.N.J. 2016) (Bumb, D.J.) (“The

Third Circuit ‘requires the ALJ to set forth the reasons for his

decision.’”) (quoting Burnett v. Comm’r of Soc. Sec. Admin., 220

F.3d 112, 123 (3d Cir. 2000)).    On the present record, the Court

cannot discern why the ALJ determined that Plaintiff could

finger and handle frequently, as opposed to occasionally or

never.   Particularly in light of Plaintiff’s testimony at the

disability hearing, and Plaintiff’s statements on the Adult

Function Report concerning the frequency and extent of
                                  6
Plaintiff’s tremors, the ALJ should explain and reconcile, if

possible, the apparent inconsistency between that evidence and

the RFC’s “frequent” handling and fingering limitation.

     “The Third Circuit has held that access to the

Commissioner’s reasoning is [] essential to a meaningful court

review.” Sanford v. Comm’r of Soc. Sec., No. CIV. 13-0366 NLH,

2014 WL 1294710, at *2 (D.N.J. Mar. 28, 2014) (citing Gober v.

Matthews, 574 F.2d 772, 776 (3d Cir. 1978)).    The Court cannot

determine on the present record whether the ALJ’s decision was

supported by substantial evidence because it presently lacks the

requisite access to the ALJ’s reasoning.    It may well be the case

that the ALJ will arrive at the same decision.    At this juncture,

however, the ALJ must provide additional explanation for the

decision.   As such, the Court vacates the decision of the ALJ

and remands for proceedings consistent with the above analysis.

ACCORDINGLY, it is on this 20th day of November, 2019,

     ORDERED that the decision of the Administrative Law Judge

is VACATED and the case is REMANDED for further proceedings

consistent with this Memorandum Opinion; and it is further

     ORDERED that the Clerk of Court shall CLOSE THIS CASE.



                                     ___s/ Renée Marie Bumb___
                                     RENÉE MARIE BUMB, U.S.D.J.



                                 7
